Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of an Fc construct species comprising a first and second polypeptides each having at least 95% sequence identity to SEQ ID NO: 47 and a third, fourth, fifth, and sixth polypeptides each having at least 95% sequence identity to SEQ ID NO: 42 in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the species election requirement for the Fc construct is hereby withdrawn, and all claims are examined on merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119 – 138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The claims are drawn to an Fc construct comprising a first polypeptide (A-L-B); a second polypeptide (A’-L’-B’), a third polypeptide, a fourth polypeptide, a fifth polypeptide, and a sixth polypeptide having the functional property of inducing an immune response in a subject, wherein each of the first and second polypeptides may have at least 95% sequence identity to amino acid sequence of SEQ ID NO: 47, 48, or 49 and each of the third, fourth, fifth, and sixth polypeptides may have at least 95% sequence identity to the amino acid sequence of SEQ ID NO:42. 
The specification teaches the development of a panel of Fc constructs having discrete sizes and configurations, wherein mutations were incorporated into the Fc domains that favored either heterodimerization or homodimerization, based on knobs-into-holes or electrostatic steering approaches, respectively. The judicious placement of homodimerizing and heterodimerizing Fc domain subunits within the constructs permitted controlled assembly of Fc constructs with different sizes and configurations (Fc constructs Fc1, Fc2, Fc3L, Fc3Y, Fc5X, and Fc5Y, indicating the number of Fc domains –2, 3, or 5, respectively – and  branching differences (see Example 2, Table 3 for Amino Acid Mutation Sets, and Table 4 for Amino Acid Sequences of Each Fc construct). 
While Applicant has provided examples of Fc constructs as well as amino acid mutation sets present in each Fc monomer that facilitate specific homo- or heterodimerization to yield an Fc construct of a given configuration (see Table 3), such disclosure does not adequately represent the structural diversity of the broad genus of Fc constructs that can be used to induce immune cell activation in a subject as presently claimed. As presently written, the claims do not disclose the amino acid sequences for each of the Fc monomers in the claimed Fc constructs having the functional property of inducing immune cell activation in a subject. Further, claims 121, 122, 125, 126, 129, and 130 do not disclose the complete structure of each polypeptide present in the claimed Fc constructs. Each polypeptide of the claimed Fc construct recited represent partially defined structures in which at least 5% of the amino acid sequence can vary. The amino acid mutations present in the claimed sequences may be caused for instance by addition, deletion, substitution, or insertion. Further, without a limiting definition, the substitutions in either the polypeptides of the Fc constructs encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in 5% of each polypeptide of the claimed Fc constructs such that the ability of the claimed Fc constructs to bind to FcγRs and induce immune cell activation is retained. As such, artisans would not be able to readily determine the amino acid sequence of each Fc monomer and specific mutation sets present in the dimerization selectivity modules in order to yield the Fc constructs of the claimed invention having the functional property of inducing immune cell activation in a subject. The prior art further teaches that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed (Arathoon, see entire document, in particular, Section 2: Generating a Protuberance and/or Cavity) (US 7,951,917). Thus, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which Fc constructs, comprising polypeptides at least 5% identity to SEQ ID NOs: 42, 47, 48, or 49 are capable of binding to FcγRs and inducing immune cell activation in a subject. 
Therefore, the claimed genus of Fc constructs lacks adequate written description because there does not appear to be any correlation between the structure of the claimed Fc constructs and the function of inducing immune cell activation in a subject except for Fc constructs whose structures are fully defined including the complete sequences of each Fc monomer/polypeptide comprising specific complementary dimerization selectivity modules. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of Fc constructs at the time the instant application was filed.

Enablement
Claims 121, 122, 125, 126, 129, and 130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to an Fc construct comprising a first polypeptide (A-L-B); a second polypeptide (A’-L’-B’), a third polypeptide, a fourth polypeptide, a fifth polypeptide, and a sixth polypeptide having the functional property of inducing an immune response in a subject, wherein each of the first and second polypeptides may have at least 95% sequence identity to amino acid sequence of SEQ ID NO: 47, 48, or 49 and each of the third, fourth, fifth, and sixth polypeptides may have at least 95% sequence identity to the amino acid sequence of SEQ ID NO:42. 
The specification teaches the development of a panel of Fc constructs having discrete sizes and configurations, wherein mutations were incorporated into the Fc domains that favored either heterodimerization or homodimerization, based on knobs-into-holes or electrostatic steering approaches, respectively. The judicious placement of homodimerizing and heterodimerizing Fc domain subunits within the constructs permitted controlled assembly of Fc constructs with different sizes and configurations (Fc constructs Fc1, Fc2, Fc3L, Fc3Y, Fc5X, and Fc5Y, indicating the number of Fc domains –2, 3, or 5, respectively – and  branching differences (see Example 2, Table 3 for Amino Acid Mutation Sets, and Table 4 for Amino Acid Sequences of Each Fc construct). The Fc constructs displayed greatly enhanced binding to all FcγRs (FcγRI, FcγRIIa-H131, FcγRIIa-R131, FcγRIIb, FcγRIIIa-F158, and FcγRIIIa-V158) compared with IVIg, with IC50 being dependent on the number of Fc domains (FIG. 2B). The Fc5X and Fc5Y pentamers, in particular, dramatically increased pSyk formation (FIG. 3A) and calcium flux (FIG. 3B), with Fc5X inducing a greater fold change in pSyk formation compared with that of Fc5Y, indicating differences in the configuration of Fc domain linkages. Conversely, Fc2, Fc3L, and Fc3Y did not significantly increase pSyk or calcium flux at doses ranging from 0.005 to 300 μg/mL (FIG. 3D). 
The specification, however, does not provide any working example demonstrating that that random, undefined amino acid mutations can be made in the polypeptides in the claimed Fc constructs such that the ability of the Fc monomers to form Fc domains and induce immune cell activation in a subject is retained; and  if the claimed Fc construct is unable to bind induce immune cell activation in a subject, artisans would not have a practical use for such a construct within the scope of the claimed invention. 
As stated earlier, claims 121, 122, 125, 126, 129, and 130 do not disclose the complete structure of each polypeptide present in the claimed Fc constructs. Each polypeptide of the claimed Fc construct recited represent partially defined structures in which at least 5% of the amino acid sequence can vary. The amino acid mutations present in the claimed sequences may be caused for instance by addition, deletion, substitution, or insertion. Further, without a limiting definition, the substitutions in the polypeptides of the Fc constructs encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in 5% of each polypeptide of the claimed Fc constructs such that the ability of the claimed Fc constructs to bind to FcγRs and induce immune cell activation is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed (Arathoon, see entire document, in particular, Section 2: Generating a Protuberance and/or Cavity) (US 7,951,917).  Without a reduction to practice, it is unclear how amino acid mutations in the polypeptides of the claimed Fc constructs would impact the ability of the Fc monomers to form an Fc domain and induce immune cell activation in a subject.  
It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in the polypeptides/Fc monomers of the Fc constructs of the claimed invention such that the ability of the Fc constructs to bind to induce immune cell activation in a subject retained.  Further, absent of evidence to the contrary, amino acid mutations that can be made in the polypeptides/Fc monomers of the claimed Fc constructs can potentially disrupt the ability of the Fc monomers to form Fc domains and antigen binding characteristics. As such, there would be no practical use for the claimed Fc constructs within the scope of the claimed invention if they are not able to induce immune cell activation in a subject. Therefore, the specification does not reasonably enable artisans to make and use the claimed Fc constructs that induce immune cell activation over the full scope of the claims. 
Conclusion

No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644